        Case 1:20-cv-00009-CWD Document 8 Filed 05/11/20 Page 1 of 10




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 NIKOLAI NOVACK,
                                               Case No. 1: 20-cv-00009-BLW
          Plaintiff,
                                               INITIAL REVIEW ORDER
 vs.                                           BY SCREENING JUDGE

 WARDEN YORDY (IMSI),

         Defendant.




       The Complaint of Plaintiff Nikolai Novack was conditionally filed by the Clerk of

Court due to his status as a prisoner and pauper. (Dkts. 3, 1.) A “conditional filing”

means that Plaintiff must obtain authorization from the Court to proceed. After reviewing

the Complaint, the Court has determined that Plaintiff will be permitted to proceed.

                                  REVIEW OF COMPLAINT

   1. Summary of Allegations

       Plaintiff is an Idaho Department of Correction (IDOC) prisoner. He asserts that he

spent $240.00 on personal property from a catalog, intending that the property be used for

religious worship, as directed by the chaplain, but prison officials would not permit him

to use it. They required him to send the property to family or friends outside the prison

because they assert it was obtained in a manner contrary to prison policy governing

purchase of religious items. Plaintiff asserts prison officials’ actions have denied him the

right to free exercise of religion, a violation of the First Amendment to the United States
INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
            Case 1:20-cv-00009-CWD Document 8 Filed 05/11/20 Page 2 of 10




Constitution. He also asserts that his state law rights have been violated, but he does not

elaborate on the cause of action. He seeks injunctive relief—he would like to be able to

have those items of worship he ordered.

      2. Standard of Law

          Under modern pleading standards, Federal Rule of Civil Procedure 8 requires a

complaint to “contain sufficient factual matter, accepted as true, to ‘state a claim for relief

that is plausible on its face.’” Ashcroft v. Iqbal 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Iqbal/Twombly “facial

plausibility” standard is met when a complaint contains “factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id., citing Twombly, 550 U.S. at 556. A plaintiff must provide sufficient factual

allegations to show that there is “more than a sheer possibility that a defendant has acted

unlawfully.” Ibid. “Where a complaint pleads facts that are ‘merely consistent with’ a

defendant’s liability, it ‘stops short of the line between possibility and plausibility of

‘entitlement to relief.’” Ibid.

          Federal Rule of Civil Procedure 8 applies to all pleadings filed in the federal court.

In addition, the Prison Litigation Reform Act (PLRA)1 requires the Court to screen all

pro se prisoner and pauper complaints to determine whether they have stated a claim

upon which relief can be granted before such complaints are served on the defendants. 28



1
    Pub. L. No. 104-134, 110 Stat. 1321, as amended, 42 U.S.C. § 1997e, et seq.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
        Case 1:20-cv-00009-CWD Document 8 Filed 05/11/20 Page 3 of 10




U.S.C. §§ 1915 & 1915A. The Court must dismiss any claims that are frivolous or

malicious, that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. §

1915(e)(2)(B).

       The Court liberally construes a plaintiff’s pleadings to determine whether the case

should be dismissed for lack of a cognizable legal theory or a failure to plead sufficient

facts to support a cognizable legal theory, under the Iqbal/Twombly standard.

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

claim under § 1983, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

For Plaintiff’s purposes, 42 U.S.C. § 1983 is an implementing statute that makes it

possible to bring a cause of action under the Amendments of the United States

Constitution.

       The First Amendment Free Exercise Clause absolutely protects the right to believe

in a religion; it does not absolutely protect all conduct associated with a religion.

Cantwell v. Connecticut, 310 U.S. 296, 303-04 (1940). Inmates retain their free exercise

of religion rights in prison. O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987).

       To serve as a basis for a colorable claim challenging a prison restriction under the

Free Exercise Clause, an inmate’s belief must be both sincerely held and rooted in

religious belief. Shakur v. Schriro, 514 F.3d 878, 884 (9th Cir. 2008); Malik v. Brown, 16

F.3d 330, 333 (9th Cir. 1994). Further, the burden placed on the inmate’s religious

INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:20-cv-00009-CWD Document 8 Filed 05/11/20 Page 4 of 10




exercise by the defendants’ actions must be substantial. Hernandez v. Comm’r, 490 U.S.

680, 699 (1989). De minimis—or minor—burdens on the free exercise of religion are not

of a constitutional dimension, even if the belief upon which the exercise is based is

sincerely held and rooted in religious belief. See, e.g., Rapier v. Harris, 172 F.3d 999,

1006 n.4 (7th Cir. 1999) (the unavailability of a non-pork tray for inmate at 3 meals out

of 810 does not constitute more than a de minimis burden on inmate’s free exercise of

religion).

       Challenges to prison restrictions that are alleged “to inhibit First Amendment

interests must be analyzed in terms of the legitimate policies and goals of the corrections

system, to whose custody and care the prisoner has been committed in accordance with

due process of law.” Jones v. N.C. Prisoners’ Union, 433 U.S. 119, 125 (1977) (citation

omitted). What constitutes a reasonable opportunity for religious exercise, therefore, must

be evaluated within the context of a prison’s need for security, among other legitimate

goals. O’Lone, 482 U.S. at 350-53 (1987) (holding that a prison’s policy of not allowing

Muslim inmates on work detail to return to the prison to attend Jumu’ah, a group worship

service, did not violate the Constitution).

       So long as a restriction on an inmate’s religious practice “is reasonably related to

legitimate penological interests,” that restriction is valid. Turner v. Safley, 482 U.S. 78,

89 (1987). Factors to be considered in this reasonableness inquiry include (1) whether

there is a logical connection between the governmental interest and the particular policy

or decision at issue; (2) whether “alternative means of exercising the right remain open to

prison inmates”; (3) the impact that accommodating a prisoner’s religious practice would

INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
        Case 1:20-cv-00009-CWD Document 8 Filed 05/11/20 Page 5 of 10




have on “other inmates, on prison personnel, and on allocation of prison resources

generally”; and (4) whether there is an absence of “obvious, easy alternatives to the

policy adopted by” prison officials. O’Lone, 482 U.S. at 350-53 (internal quotation marks

and alterations omitted).

   2. Discussion

       Plaintiff alleges that the chaplain directed him to order the items for personal

worship through a catalog, which is in compliance with prison policies. Prison officials

are denying him access to the religious items, claiming that Plaintiff did not receive

approval from the chaplain. Plaintiff may proceed on his claims that challenge whether he

obtained approval of the chaplain and complied with the prison rule, but it is being

unreasonably applied to him, or that the rule requiring that all religious property be

obtained through an approved source does not meet the Turner v. Safley test.

   3. Conclusion

       Plaintiff may proceed as outlined above. This Order does not guarantee that any of

Plaintiff’s claims will be successful; it merely finds that one or more is colorable,

meaning that the claims will not be summarily dismissed at this stage. This Order is not

intended to be a final or a comprehensive analysis of Plaintiff’s claims, but it is only a

determination that one or more of Plaintiff’s claims is plausible and should proceed to the

next stage of litigation. If, during the course of proceedings, the discovery process reveals

facts showing that other defendants were involved in his treatment, he may file an

amended complaint with a motion to amend.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
         Case 1:20-cv-00009-CWD Document 8 Filed 05/11/20 Page 6 of 10




   4. Plaintiff’s Undesignated Motion

       Plaintiff has filed a motion concerning the noisy and disruptive living conditions

in his housing unit. He alleges that he repeatedly requested a transfer, but prison staff

ignored him. The stress and agony of the situation triggered Plaintiff to “act out” or

engage in fighting, which resulted in additional disciplinary or criminal charges against

him.

       This is a completely different claim from the First Amendment claim brought in

this action. This claim appears to be related to a claim in Plaintiff’s other federal civil

rights case, No. 1:19-cv-00446-BLW. Plaintiff was ordered to file a supplemental to his

Complaint to plead additional facts related to his conditions of confinement claim. It is

unclear whether this motion should have been filed in that case as Plaintiff’s supplement.

In any event, because the subject matter is related to that case, not this one, the Court will

order the Clerk of Court to file a duplicate of the motion in that case. In this case,

Plaintiff’s motion (which has no title), filed at Docket No. 6, will be stricken.

                                           ORDER

       IT IS ORDERED:


       1.     Plaintiff’s undesignated motion (Dkt. 6) is STRICKEN. The Clerk of

              Court is ordered to file a copy of the motion in Case No. 1:19-cv-

              00446-BLW.

       2.     Plaintiff may proceed on his First Amendment claim against

              Defendant Warden Yordy.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
      Case 1:20-cv-00009-CWD Document 8 Filed 05/11/20 Page 7 of 10




     3.    Defendant Warden Yordy will be allowed to waive service of

           summons by executing, or having counsel execute, the Waiver of

           Service of Summons as provided by Fed. R. Civ. P. 4(d) and

           returning it to the Court within 30 days. If Defendant chooses to

           return the Waiver of Service of Summons, the answer or pre-answer

           motion will be due in accordance with Rule 12(a)(1)(A)(ii).

           Accordingly, the Clerk of Court will forward a copy of the

           Complaint (Dkt. 3), a copy of this Order, and a Waiver of Service of

           Summons to the following counsel:

                  Mark Kubinski, Deputy Attorney General for the State of

                  Idaho, Idaho Department of Corrections, 1299 North Orchard,

                  Ste. 110, Boise, Idaho 83706 on behalf of Defendant Warden

                  Yordy.

     4.    Should any entity determine that the individuals for whom counsel

           for the entity was served with a waiver are not, in fact, its employees

           or former employees, or that its attorney will not be appearing for

           the entity or for particular former employees, it should file a notice

           within the CM/ECF system, with a copy mailed to Plaintiff,

           indicating which individuals for whom service will not be waived.

     5.    If Plaintiff receives a notice from Defendants indicating that service

           will not be waived for an entity or certain individuals, Plaintiff will

           have an additional 90 days from the date of such notice to file a

INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
      Case 1:20-cv-00009-CWD Document 8 Filed 05/11/20 Page 8 of 10




           notice of physical service addresses of the remaining Defendants, or

           claims against them will be dismissed without prejudice without

           further notice.

     6.    The parties must follow the deadlines and guidelines in the Standard

           Disclosure and Discovery Order for Pro Se Prisoner Civil Rights

           Cases, issued with this Order.

     7.    Any amended pleadings must be submitted, along with a motion to

           amend, within 150 days after entry of this Order.

     8.    Dispositive motions must be filed no later than 300 days after entry

           of this Order.

     9.    Each party must ensure that all documents filed with the Court are

           simultaneously served upon the opposing party (through counsel if

           the party has counsel) by first-class mail or via the CM/ECF system,

           pursuant to Federal Rule of Civil Procedure 5. Each party must sign

           and attach a proper mailing certificate to each document filed with

           the court, showing the manner of service, date of service, address of

           service, and name of person upon whom service was made.

     10.   The Court will not consider ex parte requests unless a motion may

           be heard ex parte according to the rules and the motion is clearly

           identified as requesting an ex parte order, pursuant to Local Rule of

           Civil Practice before the United States District Court for the District

           of Idaho 7.2. (“Ex parte” means that a party has provided a

INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
      Case 1:20-cv-00009-CWD Document 8 Filed 05/11/20 Page 9 of 10




           document to the court, but that the party did not provide a copy of

           the document to the other party to the litigation.)

     11.   All Court filings requesting relief or requesting that the Court make

           a ruling or take an action of any kind must be in the form of a

           pleading or motion, with an appropriate caption designating the

           name of the pleading or motion, served on all parties to the

           litigation, pursuant to Federal Rule of Civil Procedure 7, 10 and 11,

           and Local Rules of Civil Practice before the United States District

           Court for the District of Idaho 5.1 and 7.1. The Court will not

           consider requests made in the form of letters.

     12.   No party may have more than three pending motions before the

           Court at one time, and no party may file a motion on a particular

           subject matter if that party has another motion on the same subject

           matter currently pending before the Court. Motions submitted in

           violation of this Order may be stricken, summarily denied, or

           returned to the moving party unfiled.

     13.   Plaintiff must notify the Court immediately if Plaintiff’s address

           changes. Failure to do so may be cause for dismissal of this case

           without further notice.

     14.   Pursuant to General Order 324, this action is hereby returned to the

           Clerk of Court for random civil case assignment to a presiding

           judge, on the proportionate basis previously determined by the

INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
Case 1:20-cv-00009-CWD Document 8 Filed 05/11/20 Page 10 of 10
